                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                             UNITED STATES DISTRICT COURT                           October 26, 2018
                              SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                  HOUSTON DIVISION

CVR ENERGY INC,                                  §
                                                 §
         Plaintiff,                              §
VS.                                              §    CIVIL ACTION NO. 4:17-CV-01284
                                                 §
AMERICAN ZURICH INSURANCE                        §
COMPANY, et al,                                  §
                                                 §
         Defendants.                             §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       This case involves an insurance coverage dispute. Defendants’ motion to dismiss was

referred to United States Magistrate Judge Dena Hanovice Palermo pursuant to 28 U.S.C.

§ 636(b)(1)(B). [DE 20]. On February 12, 2018, Judge Palermo filed a Report and

Recommendation, recommending that Defendants’ motion to dismiss be granted in part and

denied in part. [DE 27]. Defendant timely filed objections, [DE 29] Plaintiff filed a response

[DE 30], and Defendants filed a reply [DE 31]. This Court previously overruled Defendants’

objections and adopted the Report and Recommendation in its entirety, but inadvertently

dismissed the entire case and entered a Final Judgment. [DE 32, 33]. The Court then withdrew

the order adopting the Report and Recommendation and dismissing the case, and the Final

Judgment. [DE 36 & 37]. Thus, the Defendant’s objections on the R&R remain pending.

       The Court has reviewed the R&R de novo. See FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); Funeral Consumers Alliance, Inc. v. Serv. Corp. Int’l, 695 F.3d 330, 347 (5th Cir.

2012). The Court has also reviewed the parties’ briefing in connection with the Defendants’

motion to dismiss and objections, as well as the applicable legal authorities.

       The Court, based on its de novo review, agrees fully with Judge Palermo’s Report and




1/2
Recommendation. Accordingly, it is hereby determined that:

       1.      Defendants’ Objections to the Report and Recommendation are OVERRULED.

       2.      Judge Palermo’s Report and Recommendation is hereby ADOPTED in its entirety

as the holding of the Court.

       3.      Accordingly, Defendants’ motion to dismiss is GRANTED only with respect to

Plaintiff’s claims:

               a. that AZIC owed Gary-Williams a defense in the Wynnewood Litigation under
                  the Workers’ Compensation/Employers’ Liability (“WC/EL”) policy;

               b. that AZIC owed CVR Refining a defense in the Wynnewood Litigation under
                  the WC/EL policy;

               c. that AZIC owed Wynnewood a defense in the Wynnewood Litigation under
                  the WC/EL policy for claims asserted in the Original Petition and the First,
                  Fourth, and Fifth Amended Petitions;

               d. that AZIC owed CVR Partners a defense in the Wynnewood Litigation under
                  the WC/EL policy for claims asserted in the Fourth and Fifth Amended
                  Petitions;

               e. that ZAIC owed any duty to defend in the Wynnewood Litigation under the
                  WC/EL Policy;

               f. under section 542.003 of the Texas Insurance Code; and

               g. based upon Defendants’ May 6, 2015 reservation of rights letter.

       4.      Defendants’ motion to dismiss is DENIED in all other respects.

       It is so ORDERED.

       SIGNED on this 26th day of October, 2018.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




2/2
